Citation Nr: 0418402
Decision Date: 06/28/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-06 615	)	DATE JUN 28 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Diane P. Caggiano, Esq.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 1983.  He also served at times to be determined with the National Guard.

This appeal comes before the Board of Veterans Appeals (Board) from a December 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Consistent with the instructions below, VA will notify you of the further action required on your part.


REMAND

The appellant asserts that his chronic psychiatric disorder was incurred while a member of the National Guard.  He does not assert that it was incurred or aggravated while on active duty.  Notably, however, while there is some evidence of record of the veterans National Guard service, the specific documents needed to determine his status at the time of a diagnosis of a psychosis are not of record.  

Further, in July 1990, the veteran reported that he had applied for Social Security disability benefits.  As it appears likely that the claim was granted, the RO should determine if the Social Security Administration holds any medical records associated with that claim, and if so, to obtain and associate them with the claims file.    

VA medical records indicate that on January 29, 1985, the claimant was first diagnosed with a bipolar disorder.  At that time he reported a four month history of depression.  An April 1985 VA treatment record also notes a diagnosis of manic-depression.  On December 3, 1985, a VA treatment report indicates that he was first diagnosed with schizophrenia.  The nature of any service on January 29, 1985, however, remains unclear.  As such, documents from the National Guard as to the claimants status (e.g., active duty, active duty for training, inactive duty, etc.) must be obtained and associated with the claims file.  Once the above has been accomplished, the RO can then best consider whether the evidence of record warrants a VA examination to determine the current diagnosis of any psychiatric disorder and to determine if such disorder was incurred or aggravated during active duty or active duty for training while in the National Guard.  

Finally, the record reasonably raises the question whether the appellant is competent to prosecute his claim, or to assist his representative in so doing.  Accordingly, in order to ensure that the veterans rights are protected the RO should evaluate the appellants competency.

Therefore, this case is REMANDED for the following development:

1.  The RO must determine whether the appellant is competent to prosecute his case, or to assist his representative in doing so.  A formal decision must reflect the ROs findings regarding this question.

2.  The RO must ensure that all action necessary under the VCAA concerning the duty to notify and assist the appellant is accomplished.  This includes notification of the law, as well as compliance with the notice requirements as to what specific evidence VA will secure and what specific evidence the claimant must personally submit to substantiate the claim.  If further development is necessary to comply with the applicable law and regulations, all such development must be accomplished consistent with the provisions of 38 U.S.C.A. § 5108 (West 2002) pertaining to new and material evidence.  The RO must provide adequate reasons and bases for its determination, to include any determination that the provisions of the VCAA have been fulfilled without prejudice to the appellant.  See, e.g., the chronological duties set forth at 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.

3.  The RO must contact the appropriate service or Army National Guard office to determine the exact dates of the appellants military service.  The dates of any service in an active duty, inactive duty for training, or active duty for training capacity must be determined.  

4.  The Army National Guard should also be contacted to:

? Define the abbreviations used in documenting the appellants service on DA Forms 1379.  

? Definitively determine whether the appellant was on active duty for training on January 29, 1985.

? Address the significance of a period of temporary duty (TDY) beginning on October 4, 1984 for 60 days.

? Address whether TDY service was extended so as to cover January 29, 1985.

5.  If contact with the Defense Finance and Accounting Service is necessary to secure the precise dates and types of service performed by the appellant the RO should undertake that development.

6.  If the veteran identifies any additional pertinent medical documents which have yet to be obtained, or if the RO becomes aware of the existence of additional pertinent records, to include VA records, the RO should undertake efforts to secure those records.  Any pertinent non duplicative records secured should be associated with the claims file.  If after making reasonable efforts the RO cannot locate records specifically identified by the appellant, the RO must: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The claimant must then be given an opportunity to respond, and secure the records himself. 

7.  The RO should determine if there are any medical records in the custody of the Social Security Administration which pertain to disability benefits paid by that agency.  If so, the RO is to take appropriate steps to obtain and associate such records with the claims file.  If, after making reasonable efforts, the RO cannot locate such records, the RO must specifically indicate all attempts that were made to locate the records, and indicate that further attempts to locate or obtain any U.S. government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The claimant must then be given an opportunity to respond, and secure the records himself.

8.  Once all pertinent records have been obtained and associated with the claims file, the RO should review the file and determine if a VA psychiatric examination is necessary.  If so, such examination should be scheduled to determine the diagnosis and date of onset of the psychiatric disorder.  The claims file must be provided to any examiner for his/her review.  The examiner is advised that all necessary special testing must be accomplished.

9.  The veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

10.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be taken.  

11.  Thereafter, following any other appropriate development, the RO should reconsider the appealed issue.  If the benefit sought on appeal is not granted, the veteran and his attorney should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the 
 matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


